No. 07-17-00329-CV


In the Interest of C.S., G.M.S., J.C.S.,     §      From the 287th District Court
J.S., and R.S., Children                              of Parmer County
                                             §
                                                    September 26, 2017
                                             §
                                                    Opinion Per Curiam
                                             §

                                    J U D G M E N T


       Pursuant to the opinion of the Court dated September 26, 2017, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.


       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


       It is further ordered that this decision be certified below for observance.


                                           oOo